Citation Nr: 0605968	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hallux valgus of 
the left foot, to include residuals of a bunionectomy.  

2.  Entitlement to a compensable rating for hallux valgus of 
the right foot, to include residuals of a bunionectomy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1987 to February 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran is in receipt of a 10 percent disability rating 
under 38 C.F.R. § 3.324 (2005) based on multiple 
noncompensable service-connected disabilities which clearly 
interfere with normal employability.  Her only service-
connected disabilities are the disorders which are the 
subject of the current appeal.  


FINDINGS OF FACT

1.  The veteran's hallux valgus of the left foot is 
manifested by residuals of a bunionectomy with slight valgus 
deformity, including retention of two transfixing pins, but 
correct alignment and no resection of the left metatarsal 
head or severe deformity equivalent to amputation of the left 
great toe.  

2.  The veteran's hallux valgus of the right foot is 
manifested by residuals of a bunionectomy with slight valgus 
deformity but correct alignment and no resection of the right 
metatarsal head or severe deformity equivalent to amputation 
of the right great toe.  




CONCLUSIONS OF LAW

1.  A compensable evaluation for hallux valgus of the left 
foot, to include residuals of a bunionectomy, is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1),4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, 4.68, 4.69, Diagnostic Code 5280 (2005).   

2.  A compensable evaluation for hallux valgus of the right 
foot, to include residuals of a bunionectomy, is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1),4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, 4.68, 4.69, Diagnostic Code 5280 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

VA is not required to provide assistance if there is no 
reasonable possibility that it would aid in substantiating 
the claim.  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the appellant was notified of the VCAA in November 
2003, prior to the rating decision which is being appealed, 
in accordance with the timing requirements of the VCAA.  

The appellant was notified that to substantiate her claim the 
evidence had to show an increase in disability.  Also, she 
was informed that VA would obtain all relevant evidence in 
the custody of VA, service department, and other federal 
agencies.  She was advised that VA would make reasonable 
efforts to get private medical records of which she informed 
VA.  

The veteran was informed that VA treatment records from 
Leavenworth, Kansas, had been obtained but that no VA 
treatment records at a VA facility in Dallas, Texas, had been 
found, which she had reported in her August 2003 claim for an 
increased rating.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  The veteran's VA outpatient 
treatment (VAOPT) records are on file.  

The appellant also underwent VA rating examinations in 
January and November 2004.  38 U.S.C.A. § 5103A(d).  Also, in 
September 2003 a copy of the veteran's claim file was 
forwarded to her, as she had requested in August 2003.  

The more recent statements and correspondence from the 
veteran and her representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Further, although offered, the veteran declined her 
opportunity for a hearing to provide oral testimony in 
support of her claims.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  But when, as here, the veteran is requesting a 
higher rating for an already established disability that was 
service connected many years ago, as opposed to immediately 
appealing the rating that initially was assigned for the 
disability just after establishing entitlement to service 
connection, the current level of impairment is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consequently, this, in turn, means the Board does 
not have to consider whether the veteran is entitled to a 
"staged" rating to compensate him for times since filing his 
present claim when his disability may have been more severe 
than at other times during the course of this appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, a 10 percent 
disability evaluation is the only rating for assignment for 
unilateral hallux valgus and is warranted when either 
operated upon with resection of the metatarsal head or if 
severe and equivalent to amputation of the great toe.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Under 38 C.F.R. § 4.40 and § 4.45 (2005) functional 
impairment from pain or weakness, with actual pathology, is 
not "subsumed" in ratings based solely on limited motion 
and a higher rating than actually demonstrated by limitation 
of motion alone, even if the limited motion is compensable, 
is not a form of prohibited pyramiding under 38 C.F.R. § 4.14 
(2005).  Thus, there may be additional limitation of motion 
from pain or on repeated use of the joint.  DeLuca v. Brown, 
8 Vet. App. 202, 206-08 (1995).  With joint pathology, 
painful motion is a disability factor, with behavioral 
changes on testing being corroborating evidence thereof, and 
warrants at least the minimum rating.  38 C.F.R. § 4.59 
(2005).  

Analysis

During service the veteran had a bunionectomy of the left 1st 
metatarsal (MT) head due to left hallux valgus with insertion 
of two pins.  On VA examination in 1989 she complained of 
continued pain but the surgical scar was well healed and 
while she had minimal local tenderness, she also had 
approximately 50 percent of dorsiflexion of the left great 
toe, albeit with pain.  X-rays revealed changes of the left 
1st distal MT shaft and head.  

An August 1996 VA prescription form shows that the veteran 
had surgical correction of a right 1st MT head bunion.  And, 
on VA examination in April 1997 it was noted that here also 
there had been two transfixing pins inserted.  At the 1997 VA 
examination she complained of continued right foot pain.  
However, her gait was normal and she could ambulate without 
difficulty.  Her gait was essentially normal, although there 
was decreased range of motion of each 1st metatarsophangeal 
(MTP) joint.  X-rays revealed surgical changes consistent 
with bunion surgery of each 1st MT head but a wire was seen 
in the right MT and two wires were seen in the left MT.  

VAOPT records show that the first fixating pin was removed 
from the right MT head in February 1997 and the second was 
removed in June 1997, at which time she had excision of the 
medial eminence of the right 1st MT head.  But, even now she 
continues to retain the two fixating pins in the left MT.  

However, on VA examination in January 2004 the veteran 
complained of continued right MT head pain, even following 
the removal of the second fixating pin, and she still had 
some pain on the left.  She took over-the-counter medication 
for pain.  She reported having problems with her feet that 
interfered with her gait.  She had zero (0) degrees of 
extension of each MTP joint, and flexion was to 10 degrees in 
the left MTP joint and to 5 degrees in the right MTP joint.  
She had a slight valgus deformity of 10 degrees of the left 
MTP joint and of only 5 degrees in the right MTP joint.  
There was also some tenderness to palpation of the right MTP 
joint.  X-rays revealed that each MTP joint appeared to be 
correctly aligned. 

It is contended that because the veteran had excision of a 
portion of the right MT head, even if it was only the medial 
eminence, that a 10 percent rating is warranted because under 
DC 5280 resection of the entire metatarsal head is not 
required.  Rather, it is asserted that resection of any 
portion of the metatarsal head warrants the maximum schedular 
rating of 10 percent.  

However, the VA examiner in November 2004, who reviewed the 
claim file prior to rendering his opinion, stated that only a 
bunion deformity, consisting of a small portion of the medial 
eminence of the right 1st metatarsal head, was removed.  In 
fact, he specifically stated that neither metatarsal head was 
removed.  So, the Board finds no merit to this contention.  

There remains the question of whether there is severe 
disability, equivalent to amputation of either great toe.  As 
to this, the January 2004 VA examination found that each MTP 
joint was correctly aligned and while there was no extension 
of either joint, flexion was to 10 degrees on the left and to 
5 degrees on the right with only a slight valgus deformity on 
the left and even less on the right.  

Even though the veteran complains of impairment of her gait 
and continued pain causing difficulty at work, in light of 
the favorable clinical findings this still does not amount to 
severe disability equivalent to amputation of either great 
toe.  

Accordingly, the schedular rating criteria for a compensable 
evaluation for hallux valgus of the left foot and the right 
foot, to include residuals of a bunionectomies, are not met.  

Extraschedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorders at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

"Marked" interference with employment, however, as this term 
is used in 38 C.F.R. § 3.321(b)(1), means impairment so 
severe that it cannot be compensated by the currently 
assigned ratings.  There are governing norms for making this 
determination.  And considering them, the veteran has not 
been frequently hospitalized on account of the service-
connected disabilities.  The disorders have not caused marked 
interference with her employment, i.e., beyond that 
contemplated by the assigned ratings, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Most, if not all, of her treatment and evaluation 
has been on an outpatient basis-as opposed to as an 
inpatient.  

And although the veteran's overall functional impairment, 
admittedly, may hamper her performance in some respects, it 
is not shown to be to the level that would require extra-
schedular consideration since those provisions are reserved 
for very special cases.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

A compensable rating for hallux valgus of the left foot, to 
include residuals of a bunionectomy, is denied.  

A compensable rating for hallux valgus of the right foot, to 
include residuals of a bunionectomy, is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


